Citation Nr: 1424345	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The following development is needed before deciding the appeal of this claim:  

1.  Ask the Veteran for the names and addresses of all health care providers (VA and private) that have treated him for his service-connected left ankle disability since May 2008.  Obtain these additional records.

2.  In April 2010, during a hearing before a local Decision Review Officer (DRO), the Veteran testified that his left ankle disability had worsened.  His left ankle was last examined by VA for compensation purposes in November 2009, so well prior to that.  Therefore, upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of this disability.  All indicated tests and studies must be performed and all necessary consultations scheduled. 


The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in the report generated as a result of this remand. 

The VA examiner must identify and explain the elements supporting diagnosis of the appellant's service-connected left ankle disability. 

In particular, the examiner must indicate the following:

a.  The range of motion of the Veteran's left ankle on both plantar and dorsiflexion and the extent of any limitation of motion in terms of whether it is moderate or marked.  

b.  Whether there is ankylosis and, if so, whether it is in plantar or dorsiflexion.  The examiner must also state at what degree of plantar or dorsiflexion, namely, whether: 

(i) in plantar flexion at more than 40º or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; or,


(ii) in plantar flexion between 30º and 40º or in dorsiflexion between 0º and 10º; or,

(iii) in plantar flexion less than 30º.  

c.  Whether ankylosis affects the subastragalar or tarsal joint and, if so, whether it is in good versus poor weight bearing position.  

d.  Whether the ankylosis affects the os calcis or astragalus and, if so, whether it is productive of marked or moderate deformity.  

e.  Whether an astragalectomy has been performed.  

f.  Whether there is a lack of normal left ankle endurance and/or functional loss due to pain and pain on use, including during flare ups; 

g.  Whether there is weakened left ankle movement, premature or excess fatigability, and/or incoordination; 

h.  The effects of this service-connected left ankle disability on the Veteran's ordinary activity, including, but not limited to, his ability to independently perform the activities of daily living and the effect on his ability to work in a substantially gainful capacity.

The Veteran is hereby advised that it is his responsibility to report for this VA examination, once scheduled, and to cooperate in the development of his claim.  In the increased-rating context, the consequence of failing to report for a VA compensation examination without good cause is mandatory denial of the claim.  See 38 C.F.R. § 3.655 (2013) (indicating this "shall" occur).

In the event the Veteran does not report for his scheduled VA compensation examination, a copy of the notification letter informing him of the date, time, and location of the examination must be associated with his claims file.  If that notice is returned by the U. S. Postal Service as undeliverable, that fact must be noted in writing and documented in the claims folder and all necessary additional attempts made to locate the Veteran at his current address.

3.  Then readjudicate this claim of entitlement to a rating higher than 10 percent for the this service-connected left ankle disability in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final disposition of this claim.  The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and/or argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



